Citation Nr: 0423274	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  04-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a separate 10 percent evaluation for each ear 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating actions by the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Service connection is also in effect for sensorineural 
defective hearing, for which a 50 percent rating is assigned; 
and for residuals of tonsillectomy, for which a 
noncompensable rating is assigned.

During the course of the current appeal, the veteran has 
raised questions with regard to other issues; however, on 
none of these has an appeal been perfected and they are not 
part of the current appellate review.

In action by a Board  Deputy Vice Chairman in August 2004, 
the veteran's representative's motion to advance the case on 
the docket due to the veteran's age was granted.


FINDINGS OF FACT

1.  Adequate development of the evidence now has been 
undertaken so as to provide for an equitable assessment of 
the veteran's service-connected tinnitus disability.

2.  The veteran's persistent bilateral tinnitus, due to 
acoustic trauma, has been rated as 10 percent disabling since 
December 11, 2000, the date of his initial claim with regard 
to tinnitus.


CONCLUSION OF LAW

A separate 10 percent evaluation for bilateral tinnitus is 
not warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2003); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the claim for higher schedular ratings for 
tinnitus.  To the extent required, the veteran was provided 
adequate notice as to requirements and regulations.  

The basic elements for establishing entitlement to an 
increased rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements, and of course, notwithstanding any specific 
regulatory changes with regard to given disabilities as 
described herein.  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the tinnitus rating issues has been 
obtained.  All relevant evidence identified by him was 
obtained and considered.  

Moreover, although the Board is undertaking a comprehensive 
discussion of the pertinent factors in this case within this 
decision, it must be noted that the decision rests on law 
rather than fact, and thus VCAA is inapplicable.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence with regard to tinnitus is required.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  [Criteria in effect prior thereto is 
referenced in the General Counsel Opinion cited below].  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).   Note (1) thereafter reflects that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200 or 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

The veteran and his representative assert that the RO erred 
by not assigning the veteran separate compensable evaluations 
for tinnitus in each ear under the provisions of 38 C.F.R. 
§ 4.25(b).  They state that the rating schedule at the time 
of the September 2002 rating decision did not limit tinnitus 
to a single evaluation for either unilateral or bilateral 
tinnitus.  The provisions of 38 C.F.R. § 4.25(b) state in 
pertinent part:  "Except as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g. arthritis, multiple sclerosis, cerebrovascular 
accident, etc. are to be rated separately[,] as are all other 
disabling conditions, if any."  38 C.F.R. § 4.25(b) (2003).

While the present criteria under Code 6260 clearly prohibit 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the October 2001 
rating decision, which granted service connection for 
tinnitus and assigned a 10 percent evaluation, this 
prohibition was not clearly laid out.  

In Wanner v. Principi, 17 Vet. App. 4 (2003) (which has since 
been reversed on grounds other than 38 C.F.R. § 4.25(b); see 
Wanner v Principi, 03-7169 (Fed. Cir. June 2, 2004)), the 
Court found that the Board had failed to adequately address 
§ 4.25(b) in rating the veteran's tinnitus and remanded the 
matter to the Board for such consideration.  

However, the Court went on to note the following:  "It is 
unclear whether the 'all other disabling conditions' language 
in § 4.25(b) refers to 'all' such disabling conditions 
generally or if that phrase is intended to refer to 
'disabilities arising from a single disease entity.'"  The 
Court went on to state that "[t]he Board should consider 
this matter in readjudicating the appellant's claim."  

After Wanner, however, however on May 22, 2003, the VA's 
General Counsel issued VAOPGCPREC   2-2003 which specifically 
addressed the question of ratings for recurrent tinnitus.  

The opinion, in pertinent part, is as follows:  

Whether Diagnostic Code (DC) 6260, as in effect 
prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10% disability rating for 
tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head, 
or whether separate disability ratings for tinnitus 
in each ear may be assigned under that or any other 
diagnostic code?

DISCUSSION:

1.  Before 1999, the rating schedule authorized a 
10% disability rating for tinnitus incurred as a 
result of trauma to the head.  See generally 38 
C.F.R. § 4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or acoustic 
trauma.").  At that time, manifestations of 
tinnitus that were not the result of head trauma 
could be rated in association with the underlying 
cause under the appropriate diagnostic code.   In 
1999, the Rating Schedule was amended, 64 Fed. Reg. 
25,202, 25,210 (1999), to provide service 
connection for "Tinnitus, recurrent," regardless 
of its etiology.  38 C.F.R. § 4.87, DC 6260.  
Additionally, a note was added in the 1999 
amendment instructing raters that:  "A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus 
supports an evaluation under one of those 
diagnostic codes."  38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended regulation 
contained any language suggesting that a separate 
tinnitus rating could be awarded for each ear, nor 
does any other rating schedule provision in effect 
prior to or after 1999 suggest that such separate 
ratings may be awarded.  For example, 38 C.F.R. 
§ 4.124a, DC 8046, has long provided that, for 
purposes of rating cerebral arteriosclerosis, 
"[p]urely subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under 
diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a 
rating factor which may give rise to a maximum 10% 
disability rating without regard to whether the 
condition is unilateral or bilateral in nature.  

2.  The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999).  
VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the rating 
schedule provision governing tinnitus, 67 Fed. Reg. 
59,033 (2002), explaining that:

Tinnitus is classified either as subjective 
tinnitus (over 95% of cases) or objective tinnitus.  
In subjective or "true" tinnitus, the sound is 
audible only to the patient.  In the much rarer 
objective tinnitus (sometimes called extrinsic 
tinnitus or "pseudo-tinnitus"), the sound is 
audible to other people, either simply by listening 
or with a stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the sound, such 
as vascular or muscular disorders.  Objective 
tinnitus may also be due to such nonpathologic 
causes as noise from the temporomandibular joints, 
openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly 
evaluated as part of the underlying condition 
causing it.  

3.  The notice of proposed rulemaking went on to 
explain that:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus. Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds.)).  
The Oregon Tinnitus Data Archive found in a study 
of 1630 individuals with tinnitus that 63% reported 
tinnitus in both ears and 11% reported it as 
filling the head.  (http://www.ohsu.edu/ohrc-
otda/95-01/data/08.html).  Therefore, in the great 
majority of cases, tinnitus is reported as either 
bilateral or undefined as to side.  

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  67 Fed. Reg. 
at 59,033.  As VA's notice of proposed rulemaking 
made clear, the perception of noise is the 
disability identified in true tinnitus, and the 
source of this perceived noise is not in either or 
both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a 
single disease entity.

4.  On May 14, 2003, VA published a final rule 
adding a note to DC 6260, directing raters to 
"[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 
25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2).  The notice also added a note providing 
that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  38 
C.F.R. § 4.87, DC 6260, note (3).  The notice 
stated that:

This document amends the Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities to 
state more explicitly the method of evaluation of 
tinnitus under diagnostic code 6260 in the portion 
of the rating schedule that addresses evaluation of 
disabilities of the ear.  The intended effect of 
this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or 
somewhere in the head.  68 Fed. Reg. at 25,822.  As 
was stated in the notice of proposed rulemaking: 
"This amendment involves no substantive change and 
is consistent with current practice."  67 Fed. 
Reg. at 59,033.  Thus, the amendment restated in 
more explicit terms the rule reflected in prior VA 
regulations that only a single 10% rating for 
tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or 
in the head.  

5.  The 1999 amendment to DC 6260 reflected an 
awareness that tinnitus need not be constant to be 
disabling and that it can have causes other than 
head trauma.  59 Fed. Reg. 17,295, 17,297 (1994).  
The amendment addressed the need to accommodate 
tinnitus resulting from other causes.  Further, the 
note added to DC 6260 by that amendment reflects 
the rule, stated in 38 C.F.R. § 4.14, that the 
disability resulting from tinnitus cannot be rated 
simultaneously under more than one diagnostic code.  
The 1999 amendment did not reflect any change in 
view as to the nature of tinnitus itself.  Thus, 
the most recent amendment to DC 6260 definitively 
stating that only a single 10% disability rating is 
authorized for tinnitus merely restates the law as 
it existed both prior to and after the 1999 
amendment.  Accordingly, the rule that only a 
single 10% disability rating is authorized for 
tinnitus regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head 
is for application in cases arising both before and 
after the 1999 amendment.  

HELD:  

Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic 
code.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Since the aforecited General Counsel Opinion, another related 
opinion has been issued with regard to whether pursuant to 38 
U.S.C.A. § 5103(a), VA is required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate ratings for service-connected tinnitus in each 
ear. 

After considerable discussion of the historical perspectives 
in this issue, including the May 2003 opinion, the following 
was held:

Under 38 U.S.C.A. § 5103(a), the VA is 
not required to provide notice of the 
information and evidence necessary to 
substantiate a claim for separate 
disability ratings for each ear for 
bilateral service-connected tinnitus 
because there is no information or 
evidence that could substantiate the 
claim, as entitlement to separate ratings 
is barred by current Diagnostic Cede (DC) 
6260 and by the previous versions of DC 
6260 as interpreted by a percent opinion 
of the General Counsel that is binding on 
all Department officials and employees.  
March 9, 2004, VAOPGCPREC   2-2004. 

Factual Background

Tinnitus was not noted in service records.  However, as noted 
in the initial rating action in 2001, the veteran was 
demonstrated to have bilateral defective hearing of a 
sensorineural nature, due to acoustic trauma in service, and 
his tinnitus was felt to be likewise associable.    

Analysis

Since the veteran's tinnitus at the time of his claim and 
since was both the result of acoustic trauma and persistent, 
his symptoms clearly fit within the criteria for a 10 percent 
rating under the old schedular provisions, as they were 
initially assigned by the RO.   

As for the issue of entitlement to a rating in excess of 10 
percent since June 1999, the Board notes that 10 percent is 
the highest allowable evaluation under Diagnostic Code 6260.  
There is no evidence, nor for that matter, even a claim, that 
his tinnitus is a result of other than acoustic trauma, and 
thus various other codes such as relating to tinnitus due to 
brain tumor, etc., are inapplicable.  This is consistent with 
the rating assigned by the RO.

The veteran has raised the issue of 38 C.F.R.§ 4.25(b) which 
provides that in general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  

However, in the case of a tinnitus disability, there is 
somewhat of an exception, as noted in the May 2003 General 
Counsel Opinion, and this distinction is that by which the 
Board must be guided.  This is a specific and entirely 
unequivocal ruling which clarifies that regulations with 
regard to the assignment of a single 10 percent rating are 
applicable regardless of whether the tinnitus is one or both 
ears, etc., and as such, obviates the need for further 
discussion of the matter.  

Moreover, no additional notifications are required since 
there is no basis on which the additional benefits could be 
assigned pursuant to the March 2004 General Counsel Opinion.  
This is of course with regard to both schedular and 
extraschedular criteria, and thus, no further action is 
required.


ORDER

Entitlement to a separate evaluation of 10 percent for 
tinnitus in each ear is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


   In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), the CAVC invalidated the part 
of pre-1999 38 C.F.R. § 4.87a, DC 6260, that contained a trauma requirement for a 
10% disability rating for tinnitus.  As a result, the sole criterion remaining for that 
regulation was that the tinnitus be "[p]ersistent."  The CAVC did not reach the issue 
of whether a rating in excess of 10% could be provided for bilateral tinnitus under 
the modified regulation.  


